DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 19-22 and 36-51 in the reply filed on 11/14/2022 is acknowledged.
Claims 23-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 36-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the jet cartridge having an outer body and a fluid insert received into the outer body” and then further recites “the fluid passage being defined between the outer body and a flow insert” however applicant’s specification appears to only ever refer to one insert, specifically a flow insert, along with components of the flow insert. As such it is unclear if the claimed “fluid insert” is supposed to be the same component as the claimed “flow insert” as is recited in claim 19. The claim has been rendered indefinite as one having ordinary skill in the art cannot ascertain the metes and bounds of the claim. This claim shall be examined as best understood.
Claims 20-22 and 36-51 are also rejected under 35 USC 112(b) due to being dependent from claim 19.
Claim 49 recites “…to jet heated fluid material through a nozzle” however as claim 49 is directly dependent from claim 19 which already recites a nozzle, it is unclear if this is supposed to be the same nozzle or a separate nozzle. This appears to be a double inclusion of the claimed recitation. See MPEP 2173.05(o).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22 and 36-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aguilar et al. (US Pub No 2013/0048759 A1).
Re claim 19, Aguilar et al. show a method of jetting fluid material with a jet dispenser (Figs. 1-2B) including an actuator (74) and a jet cartridge (12) operatively coupled to the actuator and having a nozzle (28), the jet cartridge having an outer body (30) and a fluid insert (63) received into the outer body, the method comprising:
receiving (42) fluid material into a fluid passage (47) in the jet cartridge, the fluid passage being defined between the outer body (30) and a flow insert (63);
directing the fluid material through the jet cartridge (12) along a longitudinal axis (axis following element 36) thereof in a direction toward the nozzle (28);
heating (76) the fluid material directed through the jet cartridge to a target temperature;
maintaining the target temperature as the fluid material enters the nozzle (paragraph 0082); and
jetting heated fluid material through the nozzle (28; abstract).
Re claim 20, Aguilar et al. show wherein directing the fluid material through the fluid passage (Fig. 2, 47) includes directing the fluid material peripherally about at least a portion of the flow insert (63).
Re claim 21, Aguilar et al. show wherein heating the fluid material directed through the jet cartridge includes directly contacting the outer body (Fig. 2, 30) with a heating element (76) and energizing the heating element with a power supply, and maintaining the target temperature of the fluid material includes selectively controlling the power supply (paragraph 0082).
Re claim 22, Aguilar et al. disclose wherein maintaining the target temperature of the fluid material includes selectively controlling the power supply in response to a sensed temperature (paragraph 0082).
Re claim 36, Aguilar et al. show configuring the outer body (Fig. 2, 30) to receive (47a) the fluid material.
Re claim 37, Aguilar et al. disclose configuring the flow insert to be removably received within the outer body (paragraph 0075); and
arranging the fluid passage (47) to extend along a longitudinal axis (axis following element 36) of the outer body (30).
Re claim 38, Aguilar et al. show configuring the outer body (Fig. 2, 30) to receive heat from a heating element (76) and transferring the heat to the fluid material flowing through the fluid passage (47).
Re claim 39, Aguilar et al. disclose configuring the outer body (Fig. 2, 30) to receive (47a) the fluid material;
configuring the flow insert to be removably received within the outer body (paragraph 0075);
arranging the fluid passage (47) to extend along a longitudinal axis (axis following element 36) of the outer body (30); and
configuring the outer body (30) to receive heat from a heating element (76) and transferring the heat to the fluid material flowing through the fluid passage (47).
Re claim 40, Aguilar et al. show arranging the fluid passage (Fig. 2, 47) to extend at least partially circumferentially about the longitudinal axis (axis following element 36).
Re claim 41, Aguilar et al. disclose configuring at least one of the outer body or the flow insert to include a groove at least partially defining the fluid passage (paragraph 0075).
Re claim 42, Aguilar et al. show configuring the flow insert (Fig. 2, 63) to include a cylindrical portion (60), and the fluid passage (47) is the only fluid passage defined between the cylindrical portion (60) and the outer body (30).
Re claim 43, Aguilar et al. show the flow insert includes a shaft portion (Fig. 2B, 60) and the outer body includes a socket (38) that releasably receives the shaft portion.
Re claim 44, Aguilar et al. show the outer body (Fig. 2, 30) to include a top surface (52) and an outer surface (perimeter of 38) extending circumferentially about the longitudinal axis (axis following element 36),
wherein the flow insert (63) includes a head portion (14) spaced (gap between 14 and 62) from the shaft portion (60) along the longitudinal axis (axis following element 36), the head portion (14) defining an outer surface (perimeter of 14) extending circumferentially about the longitudinal axis, and a bottom surface (bottom of 14), and
wherein the shaft portion (60) is configured to be received in the socket (38) of the outer body (30) such that the bottom surface (bottom of 14) of the head portion (14) contacts (paragraph 0079) the top surface (52) of the outer body (30).
Re claim 45, Aguilar et al. show a releasable seal (paragraph 0075 - “when insert 63 is press fit into second portion 45 of the module body 30, the grooves on the exterior of insert 63 and the interior surface of second portion form passageways 47” — emphasis added) between the flow insert and the outer body, the releasable seal being adapted to frictionally engage the flow insert and the outer body and to contain fluid material within the fluid passage.
Re claim 46, Aguilar et al. show the heating element (Fig. 2B, 76) peripherally surrounds the outer body (30), the heating element being adapted to be energized by a power supply controllable to achieve a target temperature of the fluid material flowing through the fluid passage (paragraph 0082).
Re claim 47, Aguilar et al. show the outer body to include an annular shoulder (under the lead lines for elements 47 and 68) that directly contacts the heating element (76) for receiving heat from the heating element.
Re claim 48, Aguilar et al. show the outer body (Fig. 2, 30) and the flow insert (63) to be maintained in axial engagement by the heating element (76), and the jet cartridge (12) is releasably coupleable to a jet dispenser actuator via the heating element (76; Figs. 11A & 11B).
Re claim 49, Aguilar et al. show a valve member (Fig. 2, 34) having a valve stem tip (14/60) to contact a valve seat (52) to jet heated fluid material through a nozzle (28), the valve stem tip (14/60) being disposed within the flow insert (63).
Re claim 50, Aguilar et al. show the heating element (Fig. 2, 76) is an electrical heating element (paragraph 0082), the electrical heating element directly contacting the outer body (30) and being releasably coupleable to a jet dispenser actuator with a clamp (paragraph 0129), the clamp being configured to hold the electrical heating element (76), the outer body (30), and the flow insert (63) in axial compression against the jet dispenser actuator (74).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar et al. (US Pub No 2013/0048759 A1) in view of Van Ngo (US Pat No 5,984,147).
Re claim 51, Aguilar et al. disclose all aspects of the claimed invention including a frictional connection (paragraph 0075) between the outer body and the flow insert and the frictional connection being adapted to be disengaged for exposing the fluid passage without use of an independent tool.
Aguilar et al. does not teach the frictional connection being facilitated by a releasable seal disposed between the outer body and the flow insert.
However, Van Ngo shows an outer body (Fig. 1, 11) in frictional connection with a flow insert (20) where the frictional connection being facilitated by a releasable seal (disclosed in applicant’s specification as an o-ring seal; Van Ngo - Fig. 1, 24) disposed between the outer body and the flow insert.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention for the insert and outer body of Aguilar et al. to include an o-ring seal as taught by Van Ngo to seal the interface (Van Ngo - col. 2, lines 30-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752